DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 10/19/2021. 
Claims 1 and 3-20 are pending on this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/19/2021, with respect to claims 10-17 have been fully considered and are persuasive.  The rejection of claims 10-17 under 35 USC 112b has been withdrawn. 
Applicant's arguments filed 10/19/2021 with respect to the rejection of claims 1 and 3-20 under 35 USC 103 have been fully considered but they are not persuasive. 

Response to Remarks
	Regarding claim 1, applicant asserts that Hasselbusch does not mention improving a filter size or resolution (Remarks page 9).
	Examiner agrees. However Nikula was relied upon in the previous office action to teach improving a filter size or resolution (page 6 of the previous OA).

	Regarding claim 1, applicant asserts that Nikula does not mention adjusting a resolution, only changing a filter array (Remarks page 9).

	It is noted that the claim recites that the grading is adjusted by improving either a filter size or a resolution. The claim does not appear to require that both a filter size and resolution are improved. With that said, Nikula teaches applying a wider filter to locations of an input image which are underexposed or overexposed (para. [0137]). Specifically, when dealing with overexposed image portions, the size of the filter array FA1 may be enlarged (para. [0138]). The claim does not explicitly define what “improving the filter size” means. Therefore, enlarging the filter to a wider filter array is interpreted to be improving a filter size. Furthermore, a recitation of the intended use of the claimed invention (in this case, adjusting the grading) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	Regarding claims 8 and 10, applicant asserts that Hasselbusch does not teach a permanently mounted sensor on the machine that is spaced away from the ground engaging tool (Remarks page 11).
Examiner agrees. However Carpenter was relied upon in the previous office action to teach a mounted sensor on the machine (pages 9-10 of the previous OA).

Regarding claims 8 and 10, applicant asserts that para. [0017] and [0079] of Carpenter do not teach the sensor as claimed (Remarks page 11).
Examiner respectfully disagrees.
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the features Carpenter reduces false alarms (para. [0123] of Carpenter).

Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claim 17, applicant asserts that Patil monitors a machine and not the work tool itself (Remarks page 14).
	Examiner respectfully disagrees.
	Patil teaches analyzing different parts of a tractor (para. [0135], The second computer device can perform the same image processing techniques used to determine the various shapes of parts of the tractor, as described herein. The second computer device can then compare the various shapes of parts of the tractor from both instances of image data to determine if there are substantial differences (i.e., more or less than a threshold amount of difference). The resulting image comparison data can include any suitable data related to the analysis (e.g., difference in part size, an indication of whether or not the tractors match, an indication of any damage to the tractor over time, etc.)). One of ordinary skill in the art would be able to apply the images of the parts of .	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481) in view of Nikula et al (US20100328504).
Regarding claim 1, Hasselbusch teaches a method for monitoring the condition of a ground engaging tool attached to a work tool of a machine (para. [0024], wear parts) using a GET monitoring system (114 in fig. 5), the method comprising:
acquiring an image of the ground engaging tool (602 in fig. 6, para. [0062]);
evaluating the image using an algorithm that compares the acquired image to a database of existing images (para. [0065], [0067]. Processor 200 may do so by 
grading the quality of the acquired image to determine that the quality of the acquired image is poor (1202-1208 and output “NO” of 1212 in fig. 12, para. [0104]-[0105], [0110]-[0111], each assessment process 1202-1208 may output a value indicating whether it has assessed the image as suitable for the wear part determination. Image optimization controller 1210 may analyze the weighted assessments over time to determine when the picture is optimized (step 1212) (i.e., suitable for the wear determination. Transmit an indication to mobile device 114 whether the captured image is suitable for the wear determination or whether the user should capture another image). 

Hasselbusch fails to explicitly teach adjusting the grading of the acquired image by improving a filter size or a resolution. However Hasselbusch does teach shielding the camera lens if the image is overexposed (para. [0105], If the image is overexposed, it may send a recommendation to reduce the f-stop, turn off the flash, or shield the lens). One of ordinary skill in the art would realize that shielding the lens is essentially adding a filter to the lens and thus changing the filter size in a scenario where there was no 
Therefore taking the combined teachings of Hasselbusch and Nikula as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Nikula into the method of Hasselbusch. The motivation to combine Nikula and Hasselbusch would be to guarantee sufficient signal-to-noise ratio and resolution of an image when portions of the image are overexposed (para. [0016] of Nikula).



Regarding claim 3, the modified invention of Hasselbusch teaches a method further comprising adjusting the grading by performing at least one of the following: increasing a view area of the image, decreasing the view area of the image (para. [0065] of Hasselbusch, zooming), and shifting the view area of the image (para. [0065] of Hasselbusch, shifting in the X, Y, or Z direction the coordinates of points in the digital image so that they match the model).


Regarding claim 4, the modified invention of Hasselbusch teaches a method further comprising determining that the quality of the acquired image is determined to be 


Regarding claim 5, the modified invention of Hasselbusch teaches a method further comprising communicating to a user or a system that the quality of the acquired image is acceptable (para. [0111] of Hasselbusch, then transmit an indication to mobile device 114 whether the captured image is suitable for the wear determination or whether the user should capture another image).


Regarding claim 6, the modified invention of Hasselbusch teaches a method further comprising alerting a user or a system that the GET is ready for service due to wear, since the GET is damaged, or the GET is absent (616-618 in fig. 6, para. [0081] of Hasselbusch).


Regarding claim 7, the modified invention of Hasselbusch teaches a method further comprising omitting the grading of the quality of the acquired image after determining if certain conditions are present (para. [0067] of Hasselbusch, the image may already have the correct orientation indicated by the model information for the wear 


Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 1. Furthermore, Hasselbusch teaches a memory including computer executable instructions for monitoring the condition of a ground engaging tool (202 and 204 in fig. 2 of Hasselbusch) and a processor coupled to the memory and configured to execute the computer executable instructions (200 in fig. 2 of Hasselbusch). Hasselbusch also teaches wherein certain conditions are determined to be present (para. [0067] of Hasselbusch).


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 3.


Regarding claim 20, the modified invention of Hasselbusch teaches an electronic controller unit of claim wherein the computer executable instructions when executed by the process cause the processor to determine that the certain conditions are met based on a position or an orientation of the ground engaging tool (para. [0067] of Hasselbusch).


Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481) and Nikula et al (US20100328504) in view of Carpenter et al (US20160237567).
Regarding claim 8, the modified invention of Hasselbusch teaches a method wherein determining whether certain conditions are met includes using at least one sensor to determine the position of the work tool, the ground engaging tool (para. [0067] of Hasselbusch, the image may already have the correct orientation indicated by the model information for the wear part and not require the reorientation of step 608. It would be obvious to determine that the image quality is acceptable if the position/orientation is correct), or a linkage controlling the position of the work tool or the ground engaging tool.
Hasselbusch fails to teach wherein at least one sensor is on the machine that is spaced away from the work tool. However Carpenter teaches using at least one sensor to determine the position of a ground engaging tool (25 in fig. 5, 190 in fig. 12, para. [0116], para. [0123], When the machine operator (or another) receives an alert that, e.g., a ground engaging product has separated, a display showing the visual image within the cab can be checked to ensure the noted ground engaging product is actually missing from the bucket). It is noted that the sensors are spaced away from the work tool in figs. 2, 5 and 12 (see the response to the arguments above in the “Response to Remarks” section).
Therefore taking the combined teachings of Hasselbusch and Nikula with Carpenter as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Carpenter into the method of 


Regarding claim 9, the modified invention of Hasselbusch teaches a method wherein determining the position of the work tool, the ground engaging tool (para. [0017], [0019] of Carpenter), or the linkage includes evaluating at least one of the following variables: a bucket height (para. [0079] of Carpenter, height of bucket above the truck tray edge), a bucket tilt angle, a linkage position, a linkage tilt angle, a length of hydraulic cylinder extension, a force exerted on a hydraulic cylinder, a linkage strain, a cylinder control, a drive power, a wheel or a track velocity, and a steering position or control.


Regarding claim 10, the limitations have been analyzed and rejected with respect to claims 1 and 8. Furthermore, Hasselbusch teaches an electronic controller unit coupled to the at least one sensor (200 in fig. 2, para. [0041] of Hasselbusch) and wherein certain conditions are determined to be present (para. [0067] of Hasselbusch). Carpenter teaches that at least one sensor is on the machine (25 in fig. 5,190 in fig. 12, para. [0123]) spaced away from the ground engaging tool (see figs. 2, 5 and 12 as well as the response to the arguments above in the “Response to Remarks” section) and monitors the position of the ground engaging tool relative to the machine (para. [0116], para. [0123], position sensor. When the machine operator (or another) receives an alert that, e.g., a ground engaging product has separated, a 


Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 3 as both claims recite the same subject matter.


Regarding claim 12, the limitations have been analyzed and rejected with respect to claims 4 and 5 as each claim recites the same subject matter.


Regarding claim 13, the limitations have been analyzed and rejected with respect to claim 9 as both claims recite the same subject matter.


Regarding claim 14, the limitations have been analyzed and rejected with respect to claim 6 as both claims recite the same subject matter.


Regarding claim 15, the limitations have been analyzed and rejected with respect to claims 7 and 8 as each claim recites the same subject matter.


Regarding claim 16, the modified invention of Hasselbusch teaches a GET monitoring system further comprising an input device coupled to the electronic controller unit and wherein the electronic controller unit is configured to allow a user to input the shape of the work tool or the GET, a wear level of the work tool or the GET that requires maintenance (para. [0075] of Hasselbusch), adjust the outline for the work tool, the quantity of ground engaging tools, the quantity of shrouds, or the condition of the shrouds.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481), Nikula et al (US20100328504) and Carpenter et al (US20160237567) in view of Patil et al (US20200293500).
Regarding claim 17, the modified invention of Hasselbusch fails to teach a GET monitoring system wherein the electronic controller unit is configured to use machine learning to determine at least one of the following: a bare shape of the work tool, a shape of the work tool with new ground engaging tools attached to the work tool, a shape of a worn work tool necessitating maintenance, and a shape of a worn GET necessitating maintenance.
However Patil teaches using machine learning to determine a bare shape of a work tool (para. [0085], [0135], a deep neural network may be previously trained using training data to determine whether or not a particular object (e.g., a car, a tractor, a cow, 
Therefore taking the combined teachings of Hasselbusch, Carpenter and Nikula with Patil as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the feature of Patil into the method of Hasselbusch, Carpenter and Nikula. The motivation to combine Patil, Nikula, Carpenter and Hasselbusch would be to limit the amount of data stored while preserving information about the image data necessary for a particular smart contract (para. [0149] of Patil).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663